



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Caron c. Perrier, 2018 ONCA 423

DATE: 20180503

DOSSIER: M49119 (C64619)

Les juges Rouleau, van Rensburg et
    Pardu

(les juges saisis des motions)


ENTRE

Julie Caron

Intimée (Appelante)

et

Benoît Perrier

Requérant (Intimé)

André Bluteau, pour lappelante

Julie Guindon, pour lintimé

Susanne Sviergula, pour Julie Guindon

Date de laudience : le
    25 avril 2018

Décision rendue séance tenante

INSCRIPTION

[1]

Lappelante a déposé aujourdhui une motion pour
    que Maître Guindon soit retirée du dossier et quun paragraphe de laffidavit
    en date du 9 janvier 2017 soit radié. Pour sa part, lintimé a déposé un
    affidavit en réponse. Lappelante demande une remise de lappel pour permettre
    un contre-interrogatoire de lintimé sur son affidavit.

[2]

Nous rejetons la demande de remise de lappel et
    ne permettons pas à lappelante de plaider la motion, étant donné son dépôt la
    journée même de lappel.

[3]

Le 27 décembre 2017, l'appelante a avisé l'intimé qu'elle questionnait le fait que l'avocate de l'intimé continuait de le représenter. Ce n'est qu'aujourd'hui, quatre mois plus tard, la journée prévue pour l'appel, qu'elle décide de présenter devant cette cour une motion donnant suite à cette préoccupation. En raison de l'avis insuffisant, nous avons conclu qu'il n'est pas dans l'intérêt de la justice que la motion soit entendue. L'appel procédera donc aujourd'hui et la motion de l'appelante est rejetée. Les dépens sont accordés à Maître Guindon au montant de 1,500 $, débours et taxes compris.

« Paul
    Rouleau j.c.a. »

« K. van Rensburg
    j.c.a. »

« G.
    Pardu j.c.a. »


